Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 01/03/2022, with respect to the previous claim objections have been fully considered and are persuasive. Some of the previous claim objections have been withdrawn. Certain claim objections still remain however. Please see below for further details.

Applicant’s arguments, see applicant arguments/remarks, filed 01/03/2022, with respect to the previous 112 rejection have been fully considered and some of the arguments are considered persuasive. Certain previous 112 rejections have been withdrawn. Certain 112 rejections still remain however. Please see below for further details.

Applicant’s arguments with respect to the prior art rejection of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  improper wording.  Appropriate correction is required.
	The terms “the contrast” should be “a contrast” for correct antecedence.
	 
Claim 15 is objected to because of the following informalities:  improper wording.  Appropriate correction is required.
	The terms “the contrast” should be “a contrast” for correct antecedence.
	The term “the body” should be “the MRI compatible body” for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is not clear from the claim limitations what is acquiring the “signal” that is used for “image processing” to determine the temperature. Specifically, it is not clear if 
	Claims 4 and 6-12 are rejected for depending are rejected for depending on claim 1.

Regarding claim 13, it is not clear from the claim limitations what is acquiring the “signal” that is used for “image processing” to determine the temperature. Specifically, it is not clear if the temperature measurement device is acquiring the image signals or if the MR scanner is acquiring the image signals to determine the temperature. Therefore, the claim is considered indefinite.
	Claims 14 and 18-20 are rejected for depending are rejected for depending on claim 13.

The term "about" in claim 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claims or specification what amount constitutes “about 3mm per degree Celsius”. Therefore, the claim is considered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and  6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saint-James (EP 2 629 110).

Regarding claim 1, Saint-James teaches an MRI phantom [See reference sample 5 and 15 that are located in guide structure 10. See also claims 7-8 and rest of reference.] having an MRI compatible temperature measurement device having an MRI compatible body containing an MRI compatible fluid [Fig. 7 and ¶0083, wherein the MRI thermometer is integrated into guide 10. Therefore, the reference samples (phantoms) have an MRI thermometer and are all located in guide 10. See also rest of reference.], wherein the temperature measurement device senses accurate temperature measurement within an MR Scanner environment using image processing of the contrast in signal between areas of an MR image of the MRI phantom around the temperature measurement device and the MRI compatible fluid contained within the MRI compatible body of the temperature measurement device [See Fig. 5a-b, which shows the MRI thermometer. ¶0023, ¶0065-0067, the temperature is read directly from the image of the MRI thermometer. Fig. 7 and ¶0083, wherein the reference samples (phantoms) are located in 151 and 152 on guide 10 and the MRI thermometer is also in guide 10. Therefore, the image of the MRI will be of the thermometer and reference samples. See also rest of reference.], wherein the MRI compatible body includes a bulb at one end of the MRI compatible body [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein said bulb is a reservoir for the MRI compatible fluid [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein the MRI compatible body includes a capillary formed as a long cylindrical tube that is connected to the bulb [Fig. 5a-b, measurement tube 31. See also rest of reference.], wherein as temperature increases, the MRI compatible fluid flows up the capillary, and wherein the capillary is sized whereby an MRI compatible fluid thermal expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least 1 mm per degree Celsius change [See claim 11 and ¶0022. See also rest of reference.].

Regarding claim 6, Saint-James further teaches wherein the capillary is sized whereby the MRI compatible fluid expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least 3mm per degree Celsius change [¶0072; ¶0077; ¶0080, wherein 5 mm per degree change is disclosed. Claim 11 teaches at least 1 mm per degree, so 3 mm is at least 1 mm per degree change. See also rest of reference.].

Regarding claim 7, Saint-James further teaches wherein the MRI compatible fluid is not ferrous and non-metallic and does not distort any MR image of the MRI Phantom [¶0066, acetone is disclosed. See also rest of reference.].

Regarding claim 8, Saint-James further teaches wherein the MRI compatible fluid is acetone [¶0066, acetone is disclosed. See also rest of reference.].

Regarding claim 9, Saint-James further teaches wherein the MRI phantom is modular with sections of distinct testing segments [See tubular compartments 151 and 152 hold first and second reference samples. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, and in view of Mirowski (US 2019/0271750).

Regarding claim 4, Saint-James teaches the limitations of claim 1, which this claim depends from.
	However, Saint-James is silent in teaching wherein the MRI compatible body includes an expansion chamber, wherein the capillary ends in the expansion chamber.
	Mirowski, which is also in the field of MRI, teaches wherein the MRI compatible body includes an expansion chamber, wherein the capillary ends in the expansion chamber [Fig 1, see stopper 105 in opening 104. Fig. 2, wherein the body is formed of a long cylindrical tube and a expansion chamber can be considered an opposite vessel 202 from the bulb vessel or the same bulb vessel. See also ¶0034, wherein the liquid crystals have a high thermal expansion coefficient. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James with the teachings of Mirowski because both prior art are in the field of measuring temperature using thermometers in MRI and Mirowski also teaches it is known to use expansion chambers made of flexible materials to enable the sphere, under pressure to pass through the narrow section without cracking or breaking the material and become lodged and held in place in the intermediate wider space [Mirowski - ¶0044].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, and in view of Zucculotto (WO 2016/007939).

Regarding claim 10, Saint-James and Bolan teach the limitations of claim 9, which this claim depends from.
	However, Saint-James is silent in teaching including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions.
	Zuccolotto, which is also in the field of MRI, teaches including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions [¶0077; ¶0018; Fig. 4. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James with the teachings of Zuccolotto because Zuccolotto is also in the field of phantoms for MRI and teaches that by using the fiber tracks, a cost effective, efficient, universal, modular, temperature controlled MRI phantom can be achieved [Zuccolotto - ¶0038. See also rest of reference.].

Claims 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, in view of Bolan (US 2018/0085184).

Regarding claim 11, Saint-James teaches the limitations of claim 9, which this claim depends from.
	Saint-James is silent in teaching further including an internal expansion bladder device accommodating internal changes in pressure within the phantom.
[¶0037, wherein the device 100 is in the phantom. See also rest of reference.] accommodating internal changes in pressure within the phantom [Fig. 1, 100 includes frames 102 and 112. See also Fig. 10, wherein 402 includes multiple walls. ¶0061, wherein the chambers are filled with gas, such as nitrogen. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Bolan because Bolan teaches using a sensor for determining a temperature and performing MRI [Bolan - ¶0076; ¶0081] and Saint-James teaches a MRI compatible thermometer, which can be used to sense the temperature. 

Regarding claim 12, Saint-James and Bolan teach the limitations of claim 11, which this claim depends from.
	Saint-James is silent in teaching wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas.
	Bolan, which is also in the field of MRI, further wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas [Fig. 1, 100 includes frames 102 and 112. See also Fig. 10, wherein 402 includes multiple walls. ¶0061, wherein the chambers are filled with gas, such as nitrogen. See also rest of reference.].
[Bolan - ¶0076; ¶0081] and Saint-James teaches a MRI compatible thermometer, which can be used to sense the temperature.

Regarding claim 13, Saint-James teaches an MRI phantom, wherein the MRI phantom further includes an MRI compatible temperature measurement device having an MRI compatible body containing an MRI compatible fluid  [Fig. 7 and ¶0083, wherein the MRI thermometer is integrated into guide 10. Therefore, the reference samples (phantoms) have an MRI thermometer and are all located in guide 10. See also rest of reference.], wherein the temperature measurement device senses accurate temperature measurement within an MR Scanner environment using an MR image processing of the contrast in signal between areas of an MR image around the temperature measurement device and the MRI compatible fluid contained within the body of the temperature measurement device [See Fig. 5a-b, which shows the MRI thermometer. ¶0023, ¶0065-0067, the temperature is read directly from the image of the MRI thermometer. See also rest of reference.], wherein the MRI compatible body includes a bulb at one end of the body [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein said bulb is a reservoir for the MRI compatible fluid [Fig. 5a-b, see reservoir 33. See also rest of reference.], wherein the MRI compatible body includes a capillary formed as a long cylindrical tube that is connected to the bulb [Fig. 5a-b, measurement tube 31. See also rest of reference.], wherein as temperature increases, the fluid flows up the capillary, and [See claim 11 and ¶0022. See also rest of reference.].
	However, Saint-James is silent in teaching having an internal expansion bladder device accommodating  internal changes in pressure within the MRI phantom, wherein the internal expansion bladder device includes frames supporting a pair of spaced membranes defining a chamber filled with a compressible gas.
	Bolan, which is also in the field of MRI, teaches an MRI phantom  [¶0037. See also rest of reference.] having an internal expansion bladder device [¶0037, wherein the device 100 is in the phantom. See also rest of reference.] accommodating  internal changes in pressure within the MRI phantom, wherein the internal expansion bladder device includes frames  [Fig. 1, 100 includes frames 102 and 112. See also Fig. 10, wherein 402 includes multiple walls. See also rest of reference.] supporting a pair of spaced membranes [Fig. 1, 100 includes 102/112. See also Fig. 10. See also rest of reference.] defining a chamber filled with a compressible gas [¶0061, wherein the chambers are filled with gas, such as nitrogen.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Bolan because Bolan teaches using a sensor for determining a temperature and performing MRI [Bolan - ¶0076; ¶0081] and Saint-James teaches a MRI compatible thermometer, which can be used to sense the temperature.

Regarding claim 14, Saint-James and Bolan teach the limitations of claim 13, which this claim depends from.
	Saint-James is silent in teaching wherein the compressible gas is nitrogen.
	Bolan further teaches wherein the compressible gas is nitrogen [¶0061. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Bolan because Bolan teaches using a sensor for determining a temperature and performing MRI [Bolan - ¶0076; ¶0081] and Saint-James teaches a MRI compatible thermometer, which can be used to sense the temperature.

Regarding claim 18, Saint-James and Bolan teach the limitations of claim 13, which this claim depends from.
	Saint-James further teaches wherein the capillary is sized whereby the MRI compatible fluid expansion per rate of temperature change of the MRI compatible fluid within the capillary is at least about 3mm per degree Celsius change [¶0072; ¶0077; ¶0080, wherein 5 mm per degree change is disclosed. Claim 11 teaches at least 1 mm per degree, so 3 mm is at least 1 mm per degree change. See also rest of reference.].

Regarding claim 19, Saint-James and Bolan teach the limitations of claim 13, which this claim depends from.
	Saint-James further teaches wherein the MRI compatible fluid is acetone [¶0066, acetone is disclosed. See also rest of reference.].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Saint-James, in view of previously cited Bolan, and in further view of Zucculotto (WO 2016/007939).

Regarding claim 20, Saint-James and Bolan teach the limitations of claim 13, which this claim depends from.
	Saint-James further teaches wherein the MRI phantom is modular with sections of distinct testing segments[See tubular compartments 151 and 152 hold first and second reference samples. See also rest of reference.].
	However, Saint-James and Bolan are silent in teaching including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions.
	Zuccolotto, which is also in the field of MRI, teaches including one phantom section formed as an anisotropic homogeneity phantom having frame members that support fiber tracks extending in mutually orthogonal directions [¶0077; ¶0018; Fig. 4. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Saint-James and Mirowski with the teachings of Zuccolotto because Zuccolotto is also in the field of phantoms for MRI and teaches [Zuccolotto - ¶0038. See also rest of reference.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896